CHITTENDEN, J.
Epitomized Opinion
De More was arrested on a charge of transporting liquor. The accused drove his automobile up to a place that was being searched by the sheriff of Erie county.' After learning of the presence of the officers he dfove away to the woods at a very high rate of speed._ He then stopped and retraced his course. The sheriff, and deputies came upon him and searched both his automobile and himself, but found no liquor in his possession. He was permitted to return to the city and the officers returned to the place where the accused had retraced his course. After som'á examination they found a bottle of liquor hid in some bushes. At the trial the accused did not take the witness stand and offered no explanation for his hurried flight or his reason for leaving the premises which were being searched, without transacting his_ business there. As the case was tried without a jury, trial Judge Williams of Sandusky, Ohio, found the accused guilty and fined him $1.000. Thereupon defendant prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the circumstances established a prima facie case against the defendant, which he failed to refute, the trial court was justified in finding the accused’ guilty.
_